DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered.
 	Therein, claim 1 has been amended.   No claims have been added or cancelled. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant's amendments and related arguments filed with respect to 35 U.S.C. 103 have been fully considered but are moot because the new ground of rejection does not rely on a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9, 10, 12 and 16 are rejected under as being unpatentable over Noh, et al. (U.S. Patent Publication No. 2015/0157182) in view of Burlutskiy (U.S. Patent No. 9,402,518) and in view of Yun (U.S. Publication No. 2016/0320777).    

A teaching from Burlutskiy discloses wherein the information acquisition part is configured to detect an object that is different from the map is detected at autonomous traveling (see col. 5:32-6:29, obstacles such as clothes cause reachability map to update as temporarily unreachable), and the controller is configured to provisionally set a traveling route so as to make the main casing travel along a periphery of the object (see col. 5:32-6:29, Fig. 5C, dotted line between #531 and #534, unreachable area designated as faulty area, travelling around the faulty area is equivalent to travelling along periphery) and while making the main casing travel along the traveling route, the controller is configured to determine information to be reflected to the map in accordance with information of the object acquired by the information acquisition part (see col. 5:32-6:29).    It would have been obvious to one of ordinary skill in the art to modify Noh with the teachings of Burlutskiy based on the motivation to improve an apparatus and method for cleaning by using maps which indicate information related to activity, reachability, cleanness, and cleaning faults in a robotic cleaner.   

Referring to claim 2, Noh further teaches the information acquisition part is further configured to acquire an arrangement position of the object as the information (see paras. 0033, 0034). 
Regarding claim 3, Noh further discloses the information acquisition part is further configured to acquire a shape of the object as the information (see para. 0033). 
With reference to claim 4, Noh further teaches the information acquisition part includes: a plurality of cameras disposed apart from one another in the main casing (see para. 0021); a distance image generation part configured to generate, based on images picked up by the plurality of cameras, a distance image of an object positioned in a traveling direction side (see para. 0030); and a shape acquisition part configured to acquire shape information on the picked-up object based on the distance image generated by the distance image generation part (see para. 0033).  
Regarding claim 6, Noh teaches a clearance to the object on the traveling route in accordance with the object when the object is an obstacle that disturbs traveling of the main casing (see para. 0048, the bedframe is too low for the robot to pass below, and disturbs the main casing, the robot then changes the clearance of the bedframe).

For claim 10, Noh further discloses the information acquisition part is further configured to acquire a step gap on the cleaning-object surface as the information (see para. 0045), and the controller is further configured to set the traveling route so as not to ride over the step gap when a height of the step gap acquired by the information acquisition part is greater than or equal to a specified value (see para. 0045, if not low enough, body would not overcome threshold).
With reference to claim 12, Burlutskiy further teaches wherein the controller is further configured to set the traveling route so as to make the main casing travel along a boundary between different types of cleaning-object surfaces in the map created by the map generation part (see col. 7:17-30, new object detected, repeating process of Fig. 5C, dotted line between #531 and #534, unreachable area designated as faulty area).
Regarding claim 16, Burlutskiy further discloses wherein the cleaner is configured to clean the cleaning-object surface based at least on the traveling route provisionally set by the controller (see col. 6:56-7:30).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Noh, et al. (U.S. Patent Publication No. 2015/0157182),  Burlutskiy (U.S. Patent No. 9,402,518) and Yun (U.S. Publication No. 2016/0320777), as applied to claim 1 above, and in view of Hillen, et al. (U.S. Patent Publication No. 2014/0166047).  
For claim 7, Noh discloses the information acquisition part is further configured to acquire material of the cleaning-object surface as the information (see paras. 0033-0034).  Noh does not explicitly disclose the next limitation.  A teaching from Hillen discloses the control unit sets the traveling 
With reference to claim 8, Noh further discloses the cleaner includes an electric blower for sucking dust and dirt (see Fig. 3).  Hillen further teaches the controller is further configured to change a traveling speed of the main casing on the traveling route in accordance with the information on the material of the cleaning-object surface acquired by the information acquisition part (see para. 0013).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Noh, et al. (U.S. Patent Publication No. 2015/0157182),  Burlutskiy (U.S. Patent No. 9,402,518) and Yun (U.S. Publication No. 2016/0320777), as applied to claim 1 above, and in view of Shamlian, et al. (U.S. Patent Publication No. 2014/0088761).  
Noh does not explicitly disclose the subject matter of claim 11.  However, a teaching from Shamlian discloses the information acquisition part is further configured to acquire a step gap on the cleaning-object surface as the information, and the controller is further configured to set the traveling route so as not to ride over the step gap when a height of the step gap acquired by the information acquisition part is greater than or equal to or more than a specified value.   It would have been obvious to one of ordinary skill in the art to modify Noh to include the teaching of Shamlian based on the motivation to improve autonomous robotic vacuum cleaners that generally include sensors that allow it .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Noh, et al. (U.S. Patent Publication No. 2015/0157182),  Burlutskiy (U.S. Patent No. 9,402,518) and Yun (U.S. Publication No. 2016/0320777), as applied to claim 1 above, and in view of Angle, et al. (U.S. Patent Publication No. 2014/0207281).
Noh does not explicitly teach the subject matter of claim 14.  A teaching from Angle discloses the information acquisition part is further configured to acquire an amount of dust and dirt on the cleaning-object surface as the information (see paras. 0142-0149), and the controller is further configured to set the traveling route so as to make the main casing travel repeatedly in a certain area including the cleaning-object surface (see paras. 0142-0149) when a state in which the amount of dust and dirt on the cleaning-object surface acquired by the information acquisition part is greater than or equal to a specified amount and remains for a specified period of time or longer (see paras. 0142-0149).  It would have been obvious to one of ordinary skill in the art to modify Noh to include the teaching of Angle based on the motivation to improve a mobile cleaning robot that repeatedly addresses a dirty spot, it cannot achieve substantially single-pass cleaning (because the dirty spot has been passed over) and will take more time to complete the entire room (absent changes in cleaning power or speed).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663